Citation Nr: 1217084	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-04 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to September 26, 2006, for service-connected post-concussion headaches.

2.  Entitlement to an effective date earlier than March 6, 2002, for the grant of service connection for irritable bowel syndrome (IBS).

3.  Entitlement to an effective date earlier than March 6, 2002, for the grant of service connection for left varicocele and epididymitis.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected IBS.

5.  Entitlement to an initial compensable disability rating for service-connected for left varicocele and epididymitis.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1992.  He had additional service in the Arkansas Army National Guard from April 1989 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in August 2011.  A copy of the transcript is associated with the claims folder.  A copy of the transcript was provided to the Veteran in December 2011.

The Veteran also submitted additional written argument and evidence in support of his appeal after the hearing.  He waived consideration of the additional argument and evidence by the agency of original jurisdiction (AOJ).

The Veteran's case was previously before the Board in May 2010.  At that time the case had been returned to the Board by order of the United States Court of Appeals for Veteran's Claims (Court).  The Board had issued a decision in December 2008 that awarded a 50 percent disability rating for the Veteran's service-connected post-concussion headaches, effective from September 26, 2006.  The Veteran had appealed the decision to the Court.

In June 2009, the Veteran's representative and VA's General Counsel filed a joint motion for remand that did not contest that part of the Board's decision that granted a 50 percent rating for service-connected post-concussion headaches from September 26, 2006.  The joint motion contended that the Board had provided inadequate reasons and bases for a why a disability rating in excess of 30 percent was not warranted prior to September 26, 2006.  The Court granted the joint motion later in June 2009 and remanded the case to the Board for further action.  The Board remanded the post-concussion headache issue in May 2010.

The Board had also remanded two service connection issues for further development in December 2008.  They were entitlement to service connection for a digestive disorder and entitlement to service connection for a urinary disorder.  The Veteran was granted service connection for IBS and left varicocele and epididymitis by way of a rating decision dated in November 2009.  He has expressed disagreement with downstream aspects of the effective date for service connection and the assigned disability rating for each disability and perfected an appeal of these issues.  Those issues are reflected on the title page. 


FINDINGS OF FACT

1. The Veteran's post-concussion headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability from December 20, 1999. 

2.  The evidence of record supports a finding that the Veteran submitted a claim for undiagnosed illnesses that was received in December 20, 1999.  The undiagnosed illnesses were later identified as digestive and urinary disorders, respectively.

3.  Prior to March 15, 2007, the Veteran's service-connected IBS has been manifested by constipation, diarrhea, and episodes of bowel disturbance with abdominal distress.

4.  From March 15, 2007, the Veteran's service-connected IBS has been manifested by alternating diarrhea and constipation with more or less constant abdominal distress.

5.  Prior to June 1, 2007, the Veteran's left varicocele and epididymitis was manifested by occasional pain.  It had not required long-term drug therapy, 1-2 hospitalizations per year or intermittent intensive management.

6.  From June 1, 2007, the Veteran's left varicocele and epididymitis has been manifested by long-term drug therapy and/ or intermittent intensive management.  No hospitalizations have been required.

7.  The Veteran's service-connected disabilities of post-concussion headaches, dysthymia, IBS, left varicocele and epididymitis, fracture of the right mandible with loss of sensation in the right buccal area and bruxism, and scar of the right lower mandible have been of such nature and severity as to combine to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for post-concussion headaches, from December 20, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7; 4.124a, Diagnostic Code 8100 (2011).

2.  The criteria for assignment of an effective date of December 20, 1999, for the grant of service connection for IBS have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2011).

3.  The criteria for assignment of an effective date of December 20, 1999, for the grant of service connection for left varicocele and epididymitis have been met. 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400.

4.  The criteria for entitlement to a 30 percent rating for service-connected IBS from March 15, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 3.102, 3.321, 4.7, 4.114, Diagnostic Code 7319 (2011).

5.  The criteria for entitlement to a 10 percent rating for service-connected left varicocele and epididymitis, from June 1, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 3.102, 3.321, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2011).

6.  The criteria for an award of a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran enlisted in the Arkansas Army National Guard in April 1989.  Service treatment records (STRs) associated with that enlistment reflects that he had a physical examination in April 1989.  The physical examination report, Standard Form 88, listed the Veteran's weight as 121 pounds.  The Veteran's weight was recorded as 125 pounds on a DD Form 2246, Applicant Medical Prescreening Form, that was completed in April 1989.  The reverse side of the SF-88 contains a stamped block that allowed for the entry of height and weight measurements along with the date the measurements were taken.  A weight of 121 pounds was recorded for June 1989 and a weight of 125 pounds was recorded for June 1990.

The Veteran's Report of Medical History, SF 93, completed with his April 1989 physical examination, contained additional entries from 1990.  The history noted that the Veteran's reported he was taking an antihistamine.  The examiner made an annotation that the Veteran was taking the antihistamine in order to gain weight.  It was also noted that he was transferring to the regular Army.  The Veteran did transfer to the regular Army in December 1990.

The SF-88 of April 1989 contained additional entries in regard to the Veteran's transition to active duty.  In particular he was recorded as weighing 132 pounds in November 1990.  

The active duty STR entries note that the Veteran was evaluated at an evacuation hospital in March 1991.  The entry noted the Veteran had been struck in the head by a hatch on an armored personnel carrier (APC) about three weeks earlier.  There was no loss of consciousness but the Veteran was hospitalized for six days.  He now complained of severe headaches and jaw pain.  The assessment was post-concussion headaches and temporomandibular joint (TMJ) pain.  The Veteran was seen on several other occasions for complaints regarding his headaches.  

There were several clinical entries that also noted the Veteran's vital signs on his reporting to the clinic and these sometimes included his weight.  An entry from September 1991 noted his weight as 135 pounds.  The same weight was recorded in October 1991.  A November 1991 entry recorded a weight of 143 pounds.  However, another entry from November 1991 listed the Veteran's weight as 135 pounds.  There were no clinical entries related to gastrointestinal (GI) problems or genitourinary (GU) problems.  

The Veteran's separation physical examination was conducted in April 1992.  There were no abnormalities noted on the SF-88.  There was no weight recorded on the examination.  The Veteran did report a number of items on his SF-93 and stated that he had a constant headache with varying degrees of pain.  In regard to GI-related complaints, he checked "no" to the several questions.  He did answer "yes" to frequent or painful urination.  The examiner reviewed the latter report and noted the Veteran complained of frequent urination.

The Veteran's personnel records show his training and assignments for his active duty period.  Of note is a section for personal and family data that shows his weight as 132 pounds.  

The Veteran submitted his initial claim for VA disability compensation benefits in June 1992.  He listed the claimed disability as a head injury.  The claim was submitted to an RO in South Carolina.  The claims folder was transferred to an RO nearer the Veteran's home address in July 1992.  Unfortunately, no action was taken on his claim at that time.

The Veteran resubmitted his claim for benefits in January 1994.  He listed disabilities of post-traumatic stress disorder (PTSD) and a concussion head injury.  He did not list any source of post-service treatment for his claimed disabilities.

The Veteran was afforded a VA general medical examination in March 1994.  The Veteran gave a history of his injury in service and his development of headaches.  He described how the headaches had changed in nature over the years.  He had taken Naprosyn for his headaches with no relief.  The Veteran said that his headaches would come daily or once or twice a week if he was stressed, otherwise it would be two to three times per month.  The Veteran reported that he had worked for a while doing survey work but had not worked since June 1993.  He was taking classes for a degree in speech communication.  On physical examination the Veteran's weight was noted to be 140 pounds.  There were no GI or GU-related complaints or findings.  The examiner said there were no abnormal findings on examination and provided a diagnosis of head concussion with fracture of the right side of the lower mandible with the presence of headaches post the concussion.  

The Veteran was also afforded a PTSD examination in March 1994.  In regard to his headaches, the Veteran recounted how he was struck in the head in service.  The examiner said the Veteran reported having headaches one to two times per week.  

The Veteran was granted service connection for post-concussion headaches and given a 10 percent rating in June 1994.  The effective date for the grant of service connection and the 10 percent rating was established as of June 29, 1992.  This was the date of the Veteran's discharge from service but was noted as the date of claim.  The Veteran was also granted service connection for fracture of the right mandible and a scar on the right lower mandible.  The fracture and scar were each given a noncompensable rating.  Service connection for PTSD was denied.

An inquiry was received from the Veteran's Congressional representative in May 1996.  The Veteran provided a lengthy submission to his representative.  He expressed his disagreement with a number of findings in the PTSD examination report.  He also complained of how he had sought help for his overall symptoms from VA but had not received satisfactory healthcare.  He provided extensive details on how he was injured in service.  The Veteran stated that he began to lose weight rapidly after his discharge.  He claimed that he was once close to 160 pounds but was lucky if he weighed 130 pounds.  He said he experienced fatigue and had a real problem with concentrating, especially when having his headaches.  He reported his difficulty in sleeping to range from not being able to sleep to sleeping for long periods of time.  He also said he had memory problems.  The Veteran said he had problems in controlling his emotions when having his headaches.  

He gave a description of his headaches and how they had evolved.  He said he had experienced a constant, daily headache up until 1992 when it suddenly disappeared.  He went on to describe how he experienced what he described as low, medium and heavy headaches.  He said he would average maybe one low headache each day and three to four medium headaches in a week.  He said he would have a heavy headache once in roughly every week and a half.  He said the longer period between the heavy headaches, the more intense they would be.  

The Veteran acknowledged the prior rating action and thought the decision was final.  He said he learned from talking to other veterans that he could reopen his claim and seek additional or increased benefits.  The Veteran provided a "timeline" of his employment dating back to his enlistment in the National Guard in 1989 up to February 1996.  He reported that it was difficult to find an employer that would be able to cope with his multiple problems and absences.  He also said he had had a hard time in attending classes due to his problems.  The Veteran included a letter from the VA medical center (VAMC) in Memphis, Tennessee that noted he had been provided with copies of VA treatment records for the period from April 1995 to January 1996.  The Veteran did not submit those records with his letter to his representative.

The RO provided a response to the Congressional inquiry in May 1996.  The response noted that there was no pending claim but the Veteran's submission could be accepted as a new claim; however, he would need to provide further information to the RO as to what issues he would like addressed.  The letter further advised that the Veteran should provide information on all sources of treatment or complete the necessary forms for VA to obtain the evidence on his behalf.  

VA records for the period from April 1995 to January 1996 were obtained.  The Veteran's initial visit was in April 1995.  Included in his complaints was his concern with Persian Gulf War Syndrome.  The Veteran said he had weighed 145 pounds a year ago and 160 pounds two years earlier.  His current weight was recorded as 133 pounds.  He reported fatigue, memory loss and no appetite.  In regard to his headaches, the Veteran reported his injury in service and headaches since that time.  No GI or GU complaints were noted.  The assessment included status as a Persian Gulf Vet and post-concussion headaches.  No medication was provided for the headaches.  A neurology clinic note from July 25, 1995, reported the Veteran's weight as 136.3 pounds.  The Veteran said he was having his low headaches up to eight times a month, his medium headaches every day and his "high" headaches about every two to three weeks.  The assessment was post-concussion syndrome and chronic headaches.  A computed tomography (CT) scan of the head was reported as showing no structural abnormalities and said to be normal in August 1995.  

The Veteran underwent a neuropsychological evaluation in January 1996.  The examiner said the Veteran was referred for evaluation and testing to determine if there was evidence of organic memory deficit.  The examiner noted the Veteran's military history, to include his injury in service.  The Veteran was said to complain of headaches, memory loss, fatigue and problems with sleep and appetite.  The examiner said the Veteran had held many jobs on a brief basis due to his problems, primarily his headaches.  After interviewing the Veteran and administering several tests, the examiner stated that the results were significant for overall cognitive abilities in the superior to very superior range and an absence of significant impairment on cognitive testing.  

The Veteran submitted a claim for an increased rating for his headaches in June 1996.  He also said he wanted to reopen his claim for service connection for PTSD and wanted to include service connection issues of fatigue, sleep disorder, memory loss, weight loss, loss of emotional control and dental.  He further asked that his medical records be transferred from the Memphis VAMC to the VAMC in Little Rock, Arkansas.

The Veteran submitted evidence with his claim.  The evidence included service personnel records.  One item was a duplicate of his submission to his Congressional representative.  He also included a statement from K. A. Carpenter, M.D., dated in June 1996.  Dr. Carpenter stated that the Veteran was his patient.  He opined that the Veteran had PTSD.  He also said the Veteran had tried Zoloft, an antidepressant, to try and resolve his headaches and fatigue symptoms without any success.

The Veteran submitted two statements from an instructor and a professor at his college.  The first was from J. H. and dated in May 1996.  Ms. H. identified herself as an English instructor.  She said the Veteran had asked her to read his letter to VA.  She said she volunteered her statement to add to what the Veteran had said.  She had the Veteran in her class two years earlier.  She said she was made aware of the Veteran's problems with headaches through him and in a letter from the university.  She said the letter alerted her, and other instructors, that the Veteran might have to miss class due to his condition.  She said the Veteran was exceptionally bright and a gifted student.  She noted that she had observed him on one occasion where he was in intense pain.  She said she wondered how he could sit through class.  She said she allowed him to turn in assignments when he could but, in the end, he failed her course because of his number of absences.  She took issue with a VA report about the Veteran's concentration as she said she had observed his problem first hand.  She stated that the Veteran had severe physical problems and she wanted to support him in getting the help he needed.

The second statement was from M.P., an assistant professor and dated in July 1994.  Professor P. said the Veteran received a B in her class.  She said his work within the class was very good but his lack of participation caused his grade to be lowered.  

Another letter was from the Veteran to his university and dated in July 1994.  The Veteran was seeking to have his financial aid renewed.  He noted that he had been advised that his standards for satisfactory progress had not been met.  He had attended college for three semesters and one summer term and accumulated 20 credits.  He noted he attended school in the fall of 1990 but withdrew to enlist in the Army.  He said he attempted to attend classes in a program offered while he was still in service but was unable to do so due to duty demands.  He said that, after service, he tried to save money, pay off his car and go back to school.  He said he enrolled in the spring of 1994.  He said he also enrolled in the first summer term but his grades suffered because he was unable to attend several class sessions because of migraine headaches that he occasionally suffered from because of an injury in service.  He said the headaches, under normal circumstances, would not have hindered him.  However, due to the pace of the summer session, if you miss one or two sessions, you fall too far behind.  He did not want to see his grade point average suffer so he elected to withdraw from the class.  He stated his goals of achieving two Bachelor's degrees as well as a Master's degree from the university.  He wanted to stay in the Honors program and to become an active member on the university's forensics team and be an official in the student government association.

A review of the Veteran's employment timeline shows that he reported he dropped out of college in the fall of 1994.  He said he felt he was having a nervous breakdown.

The Veteran was afforded a VA PTSD examination in September 1996.  He again reported he had suffered a weight loss from 160 to 130 pounds, he also reported on his fatigue, memory problems and sleep problems.  He reported having his heavy headaches a couple of times a week and his medium headaches almost on a daily basis.  There was no further description of the headaches or how the Veteran coped with them.  

The Veteran was afforded a VA general medical examination in September 1996.  The examiner noted that the Veteran had not been working since February 1996.  The Veteran reported it was difficult for him to get a job because of his "medical condition."  The examiner reviewed the Veteran's history of VA assessment and treatment for headaches and it was essentially as recorded in the previously discussed VA medical records.  The Veteran was now seeing a general practioner, Dr. Carpenter, who had tried the Veteran on Zoloft.  The Veteran related a number of problems to include his fatigue, problems with sleeping and weight loss.  He said it was worse now and he was down to 130 pounds.  The Veteran said he did not have a good appetite and had to force himself to eat.  He told the examiner he had to schedule his time to eat and would have to go to the bathroom within an hour after he ate.  The examiner said the Veteran denied having a problem with urination.  The Veteran said he was looking for work but that no one would hire him with his medical problems.  The Veteran provided information about his time in Southwest Asia.  The examiner said that the Veteran, "like any other of his colleagues", had a short episode of time with diarrhea or constipation.  

No GI or GU-related abnormalities were noted on physical examination.  The examiner provided several pertinent diagnoses.  He said the Veteran had intermittent headaches since service and that medication did not appear to help.  The intensity level of the headaches could vary from a very minimal level to an incapacitating level that had been incompatible with his work.  He said the Veteran left his employment in February 1996 and was trying to find a job but the Veteran reported having a hard time getting a job because of his headaches.  

The examiner also said the Veteran experienced changes in his GI system that affected his bowel movement pattern.  He said the changes were compatible with a likely diagnosis of IBS.  He said he recommended that the Veteran report back to his doctor or the VAMC for medication and further evaluation before the weight loss came to a critical point.

The Veteran was afforded a VA dental examination in October 1996.  The examiner noted that there was anesthesia to pinprick over the skin of the right mandibular body and lower half of the ramus area.  There was sensation in the gingival intraorally and on the mandibular lip.  The anesthesia was said to be in the buccal nerve area.  The Veteran was missing teeth # 1, 17, and 32 but said he had never had any wisdom teeth extracted.  The examiner said there was abrasion of all teeth with large facets of wear.  There was a pop noted in the left TMJ but the area was not tender to palpation.  Muscles of mastication were said to not be tender to palpation.  The examiner stated that there was no effect on every day activities.  The final diagnoses were a well healed scar on the right mandible, loss of sensation in the right buccal nerve area and bruxism.

The RO issued a rating decision that addressed the Veteran's service-connected disabilities and his PTSD issue in January 1997.  The RO denied a compensable rating for the Veteran's service-connected scar of the right mandible; however, his rating for fracture of the right mandible, with loss of sensitivity in the right buccal area and bruxism, was increased to 10 percent effective from May 7, 1996, the date the Congressional inquiry was received.

The rating decision also increased the rating for the Veteran's post-concussion headaches to 30 percent effective from July 25, 1995.  The RO cited to the VA outpatient entry from that date as providing evidence to support the increase in rating.  This increase was established based on a claim for an increase being received within one year of evidence demonstrating an increase in disability.  

The Veteran's combined service-connected disability ratings was 30 percent from July 25, 1995, and 40 percent from May 7, 1996.

The rating decision further noted that only four RO's adjudicated claims related to Persian Gulf issues and that the Veteran's claims folder would be transferred to the Nashville RO for adjudication of his claimed undiagnosed illnesses.  Notice of the rating action was provided on January 22, 1997.  

VA records associated with the Veteran's Persian Gulf War Registry examination were received in May 1997.  The records pertain to an examination provided in August 1995.  The examination report noted the Veteran's weight as 134 pounds.  The examiner noted that the Veteran complained of memory loss, weight loss, fatigue, headaches and sleep problems.  

A Report of Contact from July 1997 noted that the Veteran could not report for a scheduled examination on July 30, 2007, as he was attending finals at college.  A note on the form also said that an examination scheduled for August 5, 1997, needed to be rescheduled due to college finals.

The RO in Little Rock issued a rating decision that denied the Veteran's Persian Gulf War issues in September 1997.  The rating decision cited to the Veteran's failure to report for an examination on July 30, 1997.  The issues included fatigue, sleep disorder, memory loss, loss of emotional control, concentration and rage, and weight loss with loss of appetite.  Notice of the rating action was provided on September 17, 1997.

The Veteran wrote to the RO in Little Rock in December 1999.  He asked that his claims folder be transferred to the RO in Atlanta, Georgia.  He also asked that the Atlanta RO "re-open my claim for an increase of entitlements based upon the medical and psycho-physiological difficulties due to the continuing effects of the Persian Gulf War Syndrome from which I do suffer."

The Atlanta RO wrote to the Veteran on January 12, 2000.  The letter informed him that his claim for service connection for PTSD, right knee tendonitis, fatigue, sleep disorder, memory loss, loss of emotional control, concentration and rage, and weight loss with loss of appetite was previously denied.  He was informed that no further action may be taken on his claim unless he submitted evidence to show that the conditions were incurred in or aggravated by his military service and that they still existed.  He was advised on the types of evidence to submit.  Finally, the letter said the evidence should be submitted as soon as possible, preferably within 60 days.  However, the Veteran had up to one year to submit evidence or benefits could not be paid prior to the date of the receipt of the evidence.  

The Veteran provided evidence and statements that were date stamped as received at the RO on January 8, 2001.  This was within the one-year period specified in the earlier letter from the RO.  In his transmittal statement the Veteran cited to statutory authority for Persian Gulf War claims.  He said that all of his illnesses stemmed from Gulf War Syndrome.  He listed the several items of additional evidence submitted with his statement.  The additional evidence included a statement from his mother, a work history from 1988 to the present and medical records from several sources.  

The Veteran provided a general summary of a number of symptoms that he said various studies had shown to be linked to exposures to the taking of Pyridostigmine Bromide pills, anthrax vaccination, depleted uranium, oil-fire smoke, pesticides and diseases endemic to the area.  In short, the Veteran said that he had nearly every symptom listed on the page.  Some of the symptoms included abdominal pain and diarrhea.  He provided a citation to four statutes as relating to the provision of healthcare to Persian Gulf War veterans as well as establishing conditions that may be granted service connection, by diagnosis or on the basis of undiagnosed illness.  He provided a list of symptoms that he said he possessed, "although not necessarily problematic", but he said were related to Gulf War Illness symptoms.  The list included 48 different symptoms.  Of note he listed urinary dribbling.  He also listed pressure, pain, cramps, diarrhea, constipation and loss of bowel control.  He provided specific information on his headaches.  He said that he suffered what he described as distracting headaches every day at worst.  He said these headaches were comparable to normal headaches.  He said he had "debilitating" headaches at the rate of three to five per week, at worst.  He described these headaches as making it difficult to concentrate on anything but the headache.  Finally, he said he had incapacitating headaches at the rate of two to three times per week at their worst.  He said these headaches were completely incapacitating and it would take 24-hours out of a daily routine.  

The Veteran's mother described changes in the Veteran that she observed after he was discharged from service.  She said there were times when they could sit and talk like they used to but there were other times when he would have a headache or be too fatigued and would stay in bed most of the time.  He would not care about eating or visiting and would want to stay in a dark, quiet room.  She said that the Veteran still had his old drive from time to time.  She said he had tried college and different jobs time and time again but his mind and body would not let him.  

The Veteran submitted a neurology evaluation from N. L. Muhanna, M.D., dated in October 2000.  Dr. Mulhanna noted the Veteran's history of injury in service and that he developed headaches after the injury.  He noted the Veteran's past treatment from VA and that a magnetic resonance imaging (MRI) of the head was done in the past two months.  He said the MRI report was normal except for a history of sinusitis.  He said the Veteran experienced intermittent intense headaches with a duration of 6-8 hours.  They headaches varied from mild to severe 4-5 times per week.  They were controlled with rest.  Dr. Mulhanna said the Veteran reported a weight loss to 121 pounds after the injury when he weighed 160 pounds prior to the injury.  Dr. Mulhanna said the Veteran specifically denied a medical history for several conditions and this included GI and GU symptoms.  The impression was headaches post trauma in Gulf War.

The Veteran also submitted a neuropsychological evaluation from M. S. Shapiro, Ph.D., dated in October 2000.  Dr. Shapiro stated that the evaluation was done based on a referral from an individual in the Georgia Department of Human Resources Division of Rehabilitation Services.  The purpose of the evaluation was to assess the severity and extent of any cognitive deficits that the Veteran may have suffered as a result of a head injury in service.

The Veteran's injury in service was recounted and his subsequent treatment.  The Veteran was diagnosed with post-concussion headaches in service.  The Veteran reported that it was almost a full year before his headaches began to dissipate.  Dr. Shapiro noted that the Veteran described suffering a weight loss from 160 pounds in service to a current weight of 120 pounds.  The Veteran said his weight would typically drop by 4 or 5 pounds and then plateau for awhile before it would drop again.  This occurred despite his food intake.  Dr. Shapiro discussed the Veteran's report of cognitive problems.  The Veteran was unemployed and said he would work for a short time but would either be laid off or quit because he felt like he was letting his employer down.  Dr. Shapiro reported that the Veteran had accumulated 180 hours toward a degree in Arkansas.  He had tried different majors but had been unable to complete his schooling because of the severity of his symptoms.  He said the Veteran now wanted to transfer to the University of Georgia to complete a degree.  

Dr. Shapiro administered several tests.  He provided a detailed review of the results of those tests.  He said the results showed the Veteran was functioning within the superior range of intelligence overall.  The Veteran also had consistently above-average development of all individual cognitive skills and abilities without any specific areas of intellectual weakness.  Dr. Shapiro felt that the Veteran should seek psychiatric treatment and would benefit from medication.  He said that, if the Veteran's anxiety and mood symptoms were adequately addressed, he might be able to handle returning to school on a very limited basis.  A review of the report shows that the Veteran's headaches were not discussed in detail and there was no discussion of his GI or GU complaints.  Dr. Shapiro provided Axis I diagnoses of PTSD and dysthymic disorder.

The Veteran submitted VA records for the period from April 1995 to August 2000.  The records from April 1995 to January 1996 were essentially duplicative of those already reviewed.  One additional entry was from the mental health clinic (MHC) from August 1995.  The entry said the Veteran was diagnosed with obsessive-compulsive disorder (OCD).  He complained of trouble sleeping and was prescribed medication to see if it would help.  He was to return to the clinic for a follow-up.  

The Veteran had a psychology-pain clinic consult in February 1996.  The consult request noted that the Veteran said his headaches were his most severe symptom.  The Veteran reported that he was disabled and attributed this status to his head injury in service.  The Veteran said that his headaches affected all aspects of his life, especially his ability to be gainfully employed.  The Veteran reported that his headaches were not localized and would range in intensity from low (said to be normal), medium, and high (said to be intense).  The examiner noted that the CT scan of August 1995 was normal.  The examiner also noted a diagnosis of OCD.  The examiner referenced the VA neuropsychological testing of January 1996 and the absence of cognitive impairment.  The examiner noted that the Veteran was seeking an increased rating for his disability.  The examiner said the Veteran's symptoms and affect did not appear to be congruent.  The examiner noted the Veteran's complaint of constant and persistent headaches was not consistent with his report of injury, results of the CT scan, as well as the neuropsychological testing.  The examiner said that pain management intervention did not appear to be necessary at this time.  It was recommended that the Veteran follow-up with the MHC to include outpatient psychotherapy.

A clinic entry from October 1, 1996, noted that the Veteran complained of headaches since his injury in service.  The examiner said the Veteran had been worked up without a definitive diagnosis.  The Veteran said his headaches had improved somewhat but he still had medium headaches two to three times a week and heavy (debilitating headaches) once every two weeks.  The Veteran also reported that he had a weight loss saying he previously weighed 160 pounds and his current weight was 129.  He said he did not have much of an appetite and attributed his weight loss to not eating.  The assessment was chronic headaches and weight loss.  The Veteran underwent a nutritional assessment in October 1996.  The Veteran's weight was recorded as 127 pounds.  He reported his normal weight as 160 pounds and the entry said his ideal weight would be 163 pounds.  Blood test results were within normal limits.  The entry said the Veteran had unintentional weight loss with multiple work-ups and no evidence of a specific diagnosis.  The Veteran said he had experienced weight loss since returning from the Persian Gulf.  He said he had no appetite and would sleep a lot and force himself to eat twice a day.  He said he did not have any diarrhea but reported he would have a bowel movement after meals.  He had some constipation.  He took multiple vitamins.  He said he had many stressors.  He was advised to eat more and increase his caloric intake.  

The Veteran was seen for his headaches in March 1997.  His weight was recorded as 132 pounds.  It was noted that he had tried several medications without success.  The entry noted that the Veteran continued to experience three levels of headaches.  Of record is a request from a VA vocational rehabilitation counselor to the Memphis VAMC that was stamped as received in May 1997.  The request was for a medical evaluation of the Veteran.  The counselor provided comments that noted the Veteran's injury in service.  It was noted that the Veteran had experienced symptomatology of severe debilitating headaches, severe memory lapses, and extreme sleeplessness.  It was noted that the Veteran had attempted college on his own without success.  It was further noted that the Veteran had scored very high on an IQ test and was said to have obvious potential to succeed in college and a vocational career if his limitations could be overcome.  The examination was requested to assist in assessing the Veteran's potential for vocational rehabilitation.  There is no indication that a specific evaluation was done although the request form was annotated with dates of what appears to be appointments.  There are no corresponding medical entries for any of the dates listed.

A clinical entry from December 1997 noted that the Veteran's private physician wondered whether the Veteran's complaints of losing time could be due to "mini seizures" and the Veteran was seen for evaluation.  It was noted that the Veteran was to have had a VA examination that year to assess his claim but was a no show on several occasions.  The Veteran's weight was recorded as 133.5 pounds.  The assessment was rule out seizures and history of headaches.  A dental entry noted that the Veteran was contacted for an appointment in January 1998.  He wanted to wait a month because he was still in school.  The clinical entries dated in 2000 appear to be from the VAMC in Atlanta following the Veteran's relocation to that area.  An entry from January 2000 listed viral syndrome and weight loss as the issues.  The treatment entry noted that the Veteran reported a 40 pound weight loss over several years, memory difficulties and occasional diarrhea.  He was seen again in February 2000 with complaints involving his right knee and headaches.  He reported that his headaches ranged from light to very bad.  He would have to turn off the lights.  His weight was noted to be 128 pounds at that time.  A neurology clinic note from June 2000 noted the Veteran's history of head injury in service and resulting headaches.  The Veteran said he experienced memory lapses and daily headaches that varied in intensity.  The headaches were more on the right side than the left and were non-throbbing with a sharp focal pain.  There was no nausea or vomiting or photophobia.  He tried several drugs with no relief.  The assessment was multiple somatic complaints including severe headaches, status post head injury.  Neurontin was prescribed.  The examiner said they doubted the claimed memory lapses were seizures.  The Veteran's weight was said to be 133 pounds.

The Veteran submitted records from St. Bernard's Regional Medical Center for emergency room treatment received in March 1999.  He was seen for complaints of headaches, sore throat and body aches.  His weight at the time was noted as 125 pounds.  The final diagnosis was flu.

The Veteran submitted an updated work history that reflected his previously reported employment and employment from February 1996.  He had a period of employment of two years as a resident assistant at a university from May 1997 to May 1999.  He had three later jobs of short duration.  He reported being unemployed since January 2000.

The Veteran next submitted a statement in support of his claim in July 2001.  He provided comments as to his difficulties as a result of his physical problems.  In regard to his headaches he said he had headaches which had the capability of completely incapacitating him, at times up to 2-3 times per week at their worst.  He said he would lose an entire day when had his heaviest headaches.  He described how he would have to find a location where he could lie down and suffer through the headache.  He would have to try to recuperate after the headache had passed.  He said that, primarily because of his headaches, he could not obtain any kind of gainful employment.  

The Veteran separately submitted a copy of a favorable decision by the Social Security Administration (SSA) in July 2001.  The decision was dated in June 2001.  The decision noted that the Veteran submitted his claim for SSA benefits in December 1999.  His claim was initially denied in August 2000.  The decision noted that the Veteran alleged he was disabled as of February 1996 due to PTSD, Persian Gulf War Syndrome, chronic fatigue, sleep disorder, chronic headaches, memory recall failure, lack of emotional control, loss of concentration and weight loss.  The decision said the Veteran had determinable separate disabilities of PTSD, anxiety, and headaches.  The records related to the decision were not associated with the claims folder until a later time.

The Veteran submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in September 2001.  He reported that he had last worked in January 2000.  

The RO denied the Veteran's claim for entitlement to a TDIU rating in September 2001.  The Veteran's combined service-connected disability rating at that time was 40 percent.

The Veteran's SSA records were obtained.  The Disability Determination and Transmittal Sheet listed the Veteran's primary disability as affect or mood disorders and his secondary disability as anxiety related disorders.  The medical evidence considered included the VA treatment records dating from 1995 to 2000, the report from Dr. Shapiro, a SSA psychological evaluation from S. Hamby, Ph.D, dated in May 2000, records from Dr. Carpenter, and SSA assessments dated in June 2000 and July 2000, respectively.

Dr. Carpenter's records covered a period from May 1995 to March 1999.  Also included was a duplicate of Dr. Carpenter's letter of June 1996.  The initial entry from May 1995 noted that the Veteran was seen for a complaint of dizziness, headaches, nausea and difficulty breathing.  The entry noted the Veteran symptoms began the night before when he was working in a non-ventilated room.  His weight was recorded as 136 pounds.  He was seen for a complaint of sinus headaches in April 1996.  His weight was recorded as 132 1/4 pounds.  An entry from June 1996 noted the Veteran's weight as 132 pounds.  There were no GI or GU complaints addressed in the records.

The report from Dr. Hamby noted that a VA examination report from September 1996 was available for reference.  The Veteran reported that he was injured in service and that he had Persian Gulf War Syndrome and a mild form of PTSD.  He also said that he had bad headaches that really put him out and he was always tired.  The Veteran's work history was reviewed.  The Veteran reported that he was fired from most of his jobs because of his severe headaches and because he would forget what he was doing.  Dr. Hamby noted that psychological testing was encouraging with respect to the Veteran's cognitive abilities.  In assessing his psychological status, Dr. Hamby said the Veteran would be able to understand, remember and carry out simple instruction.  He would be able to sustain his attention in order to complete simple tasks and would be able to adequately relate to supervisors and co-workers.  Finally, he said the Veteran would be able to tolerate the normal stress and pressure associated with everyday work activity.  He added that there would be some improvement if the Veteran received psychotherapy and a psychiatric evaluation for appropriate psychotropic medication.  

Both the June and July 2000 SSA assessments reported that the Veteran's impairment was not severe.  Dr. Hamby's report, as well as VA records, was discussed in the June 2000 opinion.

The SSA disability decision, as previously noted, said the Veteran had determinable separate disabilities of PTSD, anxiety, and headaches.  The decision reviewed the VA treatment records from 1995 to 2000.  The diagnosis of PTSD from Dr. Shapiro was cited.  The decision also cited to testimony from a medical expert, Dr. Warren, who said the Veteran had medically determined impairments of PTSD, anxiety and depression and a history of substance abuse.  He said that the Veteran was a very bright, intelligent person with moderate problems in concentration, persistence and pace.  It was noted that the Veteran had many episodes of deterioration and that Dr Warren was of the opinion that the Veteran would continue to decompensate under stress and would probably miss one day a week of work due to his impairments.  

The decision noted the Veteran's testimony of being injured in service and suffering from headaches.  The Veteran described his headaches as his worst problem.  The Veteran complained of memory problems and problems with sleep.  Dr. Warren's assessment was noted to say that the Veteran's testimony was consistent with the medical record.  He also opined that the Veteran probably had a personality disorder that accounted for his symptoms.  The administrative law judge (ALJ) said the Veteran did not have an impairment that met or equaled the criteria of any listed impairment.  In short, she said she had to consider the overall status of the Veteran.  

The ALJ determined that the evidence showed the Veteran could not return to past relevant work.  She noted the vocational expert's testimony that there were no jobs the claimant could perform if he had frequent episodes of decompensation in the workplace.  The ALJ held that the Veteran was considered to be disabled.  

The Veteran submitted his notice of disagreement (NOD) with the denial of his TDIU claim in November 2001.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) on March 6, 2002.  The Veteran testified about his headaches and how there were three types - normal, medium, and heavy.  He said the normal headaches were like what most people would have, equivalent to a stress or sinus headache.  He said he usually had a normal headache once a day.  He said they were an inconvenience but he had gotten used to them.  He said his medium headaches were progressive in intensity and were very distracting.  He would have a very hard time concentrating on anything but the headache.  He said he had these headaches 2-3 times a week and they would last 6-10 hours, at least lately.  He would try to sit or lie down to cope.  The Veteran testified that he also had heavy headaches that he said were totally incapacitating.  He said he could not function when he had one of these headaches.  If he was not at home when one started he would get home as quickly as possible.  He would lie down and try to sleep to get through it.  He said such headaches would take a whole day.  He would also have a period of time afterwards to recuperate.  He said this happened once or twice a week but up to two or three times when he was having a lot of headaches.  

The Veteran provided additional testimony about his dissatisfaction with VA and his difficulties with being evaluated such as to diagnose what was wrong with him to receive proper treatment.  In that regard he talked about issues that were not before the DRO.  The DRO said he would refer the raised issues for consideration.  He asked the Veteran if he had received VA treatment since 2000 and the Veteran responded that he had not.  He also said he had not seen a private physician because he could not afford one.  

The Veteran submitted a statement from his brother at the hearing.  The Veteran's brother noted he had observed the Veteran with headaches and memory problems since his return from service.  He noted his own experience as a manager where he had to fire someone that missed work due to headaches.  He thought that a reasonable manager would not hire his brother with the health problems he had.

The Veteran submitted a "claim" for additional issues after the hearing that was received on March 6, 2002.  He said it was in response to advice from the DRO to ensure the issues were addressed.  The list of issues included his headaches with the three types of headaches listed with the same frequency as described in his testimony.  The Veteran also listed digestive symptoms to include strange bowel movements and abdominal pain.  He also made reference to weight loss and said he was essentially at 120 pounds but had been at 160 pounds.  He did not list a specific urinary complaint.  

Records were obtained from St, Mary's Healthcare System for a period of hospitalization in November 2001.  The Veteran had testified to the treatment and the records were obtained in regard to his TDIU claim.  The Veteran was inpatient for approximately three days.  He presented with symptoms of nausea, vomiting and diarrhea and abdominal cramps.  The discharge diagnoses were gastroenteritis and dehydration.

The DRO issued a decision that confirmed and continued the denial of entitlement to a TDIU rating in July 2002.  The Veteran was issued a statement of the case (SOC) for the issue in July 2002.  

The RO provided a notice letter to the Veteran in March 2003.  The Veteran responded in April 2003 that he would submit additional evidence.  The Veteran submitted a duplicate copy of Gulf War symptoms that he said he possessed in May 2003.  He also provided a statement as to how his symptoms affected him.

VA treatment records for the period from November 2002 to July 2003 were obtained.  The records show the Veteran had a barium enema in November 2002 to address complaints of diarrhea and constipation.  A clinical follow-up noted that the results showed some terminal ileum changes.  An entry from February 2003 noted that the Veteran presented the examiner with information about Gulf War symptoms.  The examiner recorded active problems of chronic fatigue, weight loss and vague headaches.  The Veteran was seen on several occasions in the MHC.  An entry from May 2003 recorded the Veteran's weight as 131.6 pounds.  

At a VA neurology examination in June 2003, the Veteran reported headaches of varying intensity.  He reported that his headaches would initially be minor, like a stress headache, then they would progress to a medium headache, and finally, they would become incapacitating.  He reported that his headaches would get better after about 24 hours without taking any medication.  The Veteran said that he would sleep when he had incapacitating headaches.  He also said that as a result of his headaches, he was unable to complete college.  The examiner opined that the Veteran's headaches were a combination of migraine plus tension.  

The Veteran was afforded a general medical examination in July 2003.  The examiner noted that the Veteran had a number of complaints that he thought developed since his service in the Persian Gulf.  The examiner said the Veteran presented a printed list of possible disorders and notable symptoms.  The examiner noted that the Veteran did not work and had last worked in 2000.  The Veteran's weight was recorded as 133 pounds.  The examiner said the maximum weight in the past year was 134.  The examiner reviewed the Veteran's records and noted he weighed 121 pounds on entering service and that he was 135 pounds at discharge.  The examiner said the Veteran's military records did not reflect a weight about 135 pounds.  

The examiner reported that the physical examination was essentially normal.  She said the Veteran's chronic fatigue could be due to his dysthymia or depression.  She also said the claims folder reflected that the Veteran's weight was stable with only a 3 pound variance in the last year.  She said that the Veteran's depression and dysthymic disorder would account for the Veteran's chronic fatigue, memory problems, and concentration problems, sleep disorders and mild documented weight loss, which she said was not significant.  

VA treatment records for the period from August 2000 to May 2003 were associated with the claims folder.  The Veteran's weight was noted on five entries dating between January 2001 and February 2003 with a range from 129.3 pounds to 136 pounds.  The records reflect that he was seen in October 2002 at an outpatient clinic in Chattanooga, Tennessee, to establish care.  The remainder of the entries was duplicative of records previously reviewed.

The RO issued a rating decision that addressed 20 issues in February 2004.  Pertinent to this case the Veteran was denied an increased rating for his service-connected post-concussion headaches.  He was also denied service connection for urinary dribbling and service connection for weight loss with loss of appetite (also claimed as digestive disorder, abdominal pain, pressure pain cramps, diarrhea, constipation, loss of bowel control and change in metabolism).  

The Veteran was provided a copy of his claims folder in April 2004.

The Veteran submitted his NOD with the rating decision in January 2005.  The Veteran noted that he had given a detailed description of his three types of headaches on a number of occasions.  He said that his heavy headaches were completely prostrating and removed approximately 24 hours of time for each attack.  He said at best he was guaranteed to suffer at least one such headache per week.  The Veteran said that his digestive disorder was wrongly listed under weight loss.  He felt that if there was any relationship it was purely subjective.  He said he experienced weight loss "before" he started having chronic digestive issues.  He said this should be considered a new claim.  He described suffering from abdominal pain that could come on and drop him to his knees.  Although he talked about frequency, he did not identify how often this happened.  He also said he had diarrhea about 20 percent of the time and constipation 60 percent.  He felt that he suffered from loss of bowel control and needed to be near a bathroom unless he was suffering from constipation.  He felt this impacted on his quality of life.  He did not provide specifics in regard to the urinary issue.

The Veteran perfected his appeal in January 2006.  He contended that his headaches should be rated at the 50 percent level.  He also felt that his digestive issue should be rated at the 10-20 percent level and his urinary issue as noncompensable but be service-connected should a problem arise.

VA records for the period from August 2004 to June 2006 were received.  In general the Veteran was treated for complaints unrelated to the issues on appeal.  An entry from April 2006 noted the Veteran complained of a severe headache 1-2 times per week.  He also complained of alternating diarrhea and constipation.  He denied any urinary problems but did report dribbling.  The Veteran was noted as being prescribed Trazodone for his headaches.  The Veteran's weight was recorded as 139.2 pounds.  An entry from April 2005 recorded his weight as 139.4 pounds.

The Veteran testified at a DRO hearing in September 2006.  He said that he had an average of two incapacitating headaches per week.  He also testified that he had had upwards of 12 or 13 incapacitating headaches in a given month.  The Veteran reported that incapacitating headaches would take about 24 hours out of his schedule.  He testified that he was unable to keep employment because of missing work due to headaches.  He also said that he did not take any medication for his headaches as medication did not take the pain away.  The Veteran also testified about his weight loss, diarrhea, and constipation.  He noted that he had a recent trip to the emergency for abdominal distress.  With regard to his urinary dribbling, the Veteran testified that he experienced urinary dribbling approximately five to ten minutes after he used the bathroom.  The Veteran said it was more of an embarrassment and he noted that he said in his appeal he was more concerned with getting it service-connected than receiving compensation in case it became a problem down the line.

The Veteran was afforded a VA neurology examination in September 2006.  He reported that he had severe headaches about two to three times per week.  He also reported that he was never free of headaches, and that he always had a dull nagging pain.  He said that less than half of his headaches were prostrating, and that they lasted for hours.  He had had no weight change.  The Veteran said that his headaches affected his daily activities, as he was not able to do any chores, exercise, travel, etc. when he had headaches.  

Records from Erlanger Hospital were received in October 2006.  The records pertained to treatment provided to the Veteran in May 2006.  His chief complaint was abdominal pain, vomiting and diarrhea.  The Veteran said he had been constipated and had taken a laxative the night before and his diarrhea began after that.  A CT scan of the abdomen was reported as negative.  The Veteran was discharged to home with a diagnosis of abdominal pain with diarrhea and fever.

The Veteran was afforded a VA mental disorders examination June 2007.  The examiner listed the Veteran's significant non-psychiatric illnesses as chest wall pain, chronic fatigue syndrome, diarrhea and constipation.  The Veteran was noted to say that symptoms of his various physical problems were with him daily and dominated his life.  The Veteran was given an Axis I diagnosis of dysthymia.  The examiner also assigned a Global Assessment of Functioning (GAF) score of 35.  The examiner said there was total occupational and social impairment due to mental disorder signs and symptoms as the Veteran's pain and medical problems complicated his functioning.  

The examiner failed to provide a nexus opinion in the original report.  He submitted two addendums, one in June 2007 and the other in July 2007.  In the latter addendum he related the Veteran's dysthymia to his many medical problems that limited his capacity for employment and performance of other daily activities.  In addition, the examiner said the Veteran's problems in service could account for his dysthymia.

The Veteran was granted service connection for dysthymia by way of a rating decision dated in September 2007.  The rating decision said the grant encompassed the issues of loss of emotional control, concentration and rage, concentration impairment and irritability/flashes of rage, sleep disorder, memory loss, weight loss with loss of appetite and chronic fatigue.  The Veteran was given a 30 percent rating.  The RO established an effective date for service connection and the 30 percent rating as of March 6, 2002.  

The Veteran submitted records from his private physician at the Galen Medical Group (Galen) in December 2007.  The records covered a period from January 2003 to August 2007.  The initial entry from January 2003 shows the Veteran was evaluated for complaints of chest pain.  The Veteran weighed 133 pounds at that time.  He received a physical in September 2005.  His weight was reported as 139 pounds.  A neurology evaluation from October 2005 noted the Veteran had a multitude of complaints.  The Veteran's head injury in service was noted.  Headaches were not evaluated but chronic daily headaches were reported.  Other Gulf War symptoms were explored.  The Veteran reported having diarrhea and constipation with excruciating abdominal pain.  The physician noted that the Veteran was rated as 40 percent disabled by VA at that time and that the Veteran wanted to be rated as 80 percent disabled as he felt he was unemployable because of all of his medical problems.  

The Veteran was seen for complaints of a fever of unknown origin in March 2006.  This was at the time he was referred to the hospital for treatment of his complaints.  The Veteran was seen on several occasions in 2007 to evaluate his digestive complaints.  In March 2007 the Veteran reported having diffuse abdominal pain for some time.  It would be improved with water intake and a bowel movement.  The Veteran reported a 6-8 pound weight loss over the past year.  At that time the Veteran's weight was 139 pounds and he reported a baseline of 165 pounds.  The physician said the Veteran was scheduled for an esophagogastroduodenoscopy (EGD) study.  A report from May 2007 reviewed the results of the EGD.  Biopsies of the small intestine were normal and there was no evidence of bacterial infection.  The Veteran's weight was reported as stable at 138 pounds.  The physician said the Veteran had occasional abdominal discomfort that was relieved with a bowel movement.  The assessment was IBS.  He was seen again in August 2007 with what the physician said were vague GI symptoms.  The Veteran's weight remained at 138 pounds.  The assessment was many nonspecific GI symptoms.  The physician said "question" Addison's and IBS.  He noted that hyperecsinophilia and a low random cortisol went along with adrenal insufficiency.  

The Veteran testified at a Travel Board hearing in July 2008.  In regard to his headaches, the Veteran described his three levels of headaches as he had in previous testimony and statements.  He said he had what he characterized as "heavy" headaches on average of twice a week, but it could be as many as three times a week.  He described those headaches to be completely prostrating and would cause him to go into a dark room and try to sleep through them.  The Veteran also testified that he was unable to work, in part because of his headaches but also because of his chronic fatigue.  He explained that the reason why he indicated to the VA examiner in September 2006 that less than half his headaches were prostrating was because he had headaches every single day.  Because he had headaches every day, less than half of them were prostrating.  He explained that he suffered an average of eight prostrating headaches each month.  

The Veteran testified that his private physician had diagnosed him with IBS.  He said he would sometimes experience abdominal pain that would drop him to the ground.  He said he had some abdominal pain every day, to include when he would wake up.  He would have to wait until he could eat.  He said he went to sick call in service for his complaints.  The Veteran also testified regarding his problem with urinary dribbling.  He said it was not something that caused him economic inadaptability but it was something he was concerned with.  He reported that he had seen a private urologist.  

As noted in the Introduction, the Board issued a decision in December 2008.  The Veteran was granted a 50 percent rating for his post-concussion headaches from September 26, 2006.  The Board determined that evidence from a VA examination of that date supported the increase.  The Board also determined that the evidence did not support an increased rating prior to that date.  The issues of service connection for a digestive disorder and urinary disorder were remanded for additional development.

The RO issued a rating decision to implement the Board's determination in February 2009.  The Veterans combined service-connected disability rating was 40 percent from May 7, 1996, 60 percent from March 6, 2002, and 70 percent from September 26, 2006.

Also as noted in the Introduction, the Veteran's representative and VA's General Counsel filed a joint motion for remand in June 2009.  The joint motion noted that the Veteran did not contest that part of the decision that denied a rating in excess of 50 percent for post-concussion headaches after September 26, 2006.  There was one exception and that was to have the Board consider whether entitlement to a TDIU rating had been raised by the record.  The Court granted the joint motion and the case was returned to the Board for consideration of a rating in excess of 30 percent for post-concussion headaches prior to September 16, 2006, and whether a TDIU rating issue had been raised.

Additional records were developed at the RO in regard to the digestive and urinary issues remanded by the Board.  Records from Galen, for the period from January 2003 to February 2008 were received in August 2009.  The records contained entries related to evaluation of the Veteran's digestive complaints in January 2003.  His abnormal barium enema from VA was noted.  He underwent a colonoscopy that showed no visible abnormality that corresponded to the findings on the barium enema in January 2003.  A new entry from February 2008 reported that the Veteran had recently experienced intermittent hypogastric abdominal discomfort after a bowel movement.  It was not particularly bothersome to him.  The Veteran's weight was recorded as 139 pounds and stable.  

Records from Plaza urology were received in August 2009.  The records related to treatment provided to the Veteran from August 2007 to May 2009.  The records show the Veteran was initially seen in August 2007 with a complaint of bilateral testicular/groin pain of about 1 1/2 month duration.  The entry noted that there were no reported problems with frequency or incontinence but reported post-voiding dribbling.  The assessment was bilateral testicular calcifications, possible granulomatous, bilateral epididymitis, post-void dribbling, and bilateral testicular pain.  He was given a prescription for antibiotics.  He was seen again for follow-up in October 2007.  His pain was better but still present.  This was essentially the same report in January 2008.  An evaluation from March 2008 said the Veteran had had testicular pain on and off for six months.  It was noted the Veteran had been treated with multiple rounds of antibiotics including Doxycycline and Cefuroxine.  The Veteran said he voided pretty well but had some problems with hesitancy and nocturia.  The physician said that two testicular ultrasounds in 2007 showed testicular microlithiasis and a left varicocele.  Epididymal cysts were also present.  The impression was scrotal pain, epididymitis and varicocele.  

In May 2008 the Veteran was said to have perineal and testicular pain that was no better over the last four weeks.  He had finished an additional course of Bactrim.  The physician said the Veteran still had severe constipation and had a bowel movement perhaps once a week.  The physician said that a scrotal ultrasound showed a right epididymal cyst, scattered testicular microcalcifications and a left varicocele.  The impression was of scrotal pain, possibly representing sequelae of epididymitis versus pain secondary to varicocele and chronic constipation.

The physician reported the results of the last evaluation in a letter to another of the Veteran's physicians in May 2008.  It was noted that the Veteran had had one year of scrotal pain and 15 years of constipation.  The writer said that he felt the Veteran's symptomatology was secondary to longstanding severe constipation.  An entry from November 2008 reported that the Veteran used a bowel regimen consisting of multiple daily fiber supplements and increased fluid intake.  He had noticed that his pelvic and scrotal pain was better but still had paroxysms of severe testicular pain, more recently on the left than the right.  A final entry from May 2009 noted that the Veteran still had some pain but was better.  He was also noted to report some post-void dribbling that did not bother him much.  The assessment was left varicocele and chronic left epididymitis.  The Veteran was to return in one year.

The Veteran was afforded a VA GI examination in October 2009.  The Veteran reported having alternating periods of diarrhea and constipation.  He said his constipation could last 4-5 days at a time.  He said diarrhea would follow with about a day of loose stool and 4-5 bowel movements in a day.  He would have a normal bowel pattern for 3-4 days and it would return to constipation.  The examiner reported there was no history of an intestinal neoplasm or fistula.  There was a history of intestinal pain that was said to be diffuse.  It was described as colicky, crampy, penetrating and sharp.  The Veteran reported having the pain several times per week and it would last for minutes.  The examiner said there was no history of ulcerative colitis or other symptoms and there was no history of abdominal distension that was consistent with partial bowel obstruction.  The Veteran's weight was recorded as 137 pounds and the examiner said there was no sign of significant weight loss or malnutrition.  There was no evidence of anemia.  

The Veteran was noted to have unemployed since 2000.  The examiner provided a diagnosis of IBS and an assessment of the Veteran's symptoms on his usual daily activities.  He said there was no effect on chores, shopping, exercise, sports, recreation, traveling, bathing, dressing and grooming.  He said there was a moderate effect on feeding and toileting.

The examiner was asked to provide a nexus opinion.  He said that he had reviewed private and VA records.  He said IBS was diagnosed in 2008 and diarrhea and constipation in 2002.  He said the STRs did not show treatment for IBS.  The examiner said that, although the STRs did not show treatment, the Veteran gave a history of symptoms while on active duty.  The examiner said this was a chronic condition and that it likely affected the Veteran for much longer than when the formal diagnosis was made.

The Veteran was also afforded a VA urology examination in October 2009.  The Veteran reported urinary difficulty on his return from the Gulf.  He also said he had been treated in the private sector for pelvic pain and had been diagnosed with left varicocele and epididymitis.  He had been treated appropriately for both conditions.  He had been stable since his treatment with no reported current treatment.  The examiner said there were no general systemic symptoms due to GU disease.  The Veteran reported symptoms of dribbling and nocturia and urinary leakage.  The examiner said there was no evidence of recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or renal failure, acute nephritis, or hydronephrosis.  The examiner reported evidence of left varicocele on physical examination.  He provided diagnoses of left varicocele and chronic epididymitis.  He said there was no effect on usual daily activities.

The examiner was asked to provide a nexus opinion in regard to the Veteran's claimed urinary disorder.  He said the Veteran's left varicocele and epididymitis were at least as likely as not related to service.  The examiner said there was no evidence of testicular pain in service but that the Veteran had been diagnosed with left varicocele and chronic epididymitis in 2006.  The examiner noted that the Veteran said that his scrotal pain began while he was in service.  Although there was no treatment recorded, he said the conditions were slowly developing conditions so that delayed presentation and treatment were understood.  

The Veteran was granted service connection for IBS and left varicocele and epididymitis by way of a rating decision dated in November 2009.  The varicocele and epididymitis disabilities were said to encompass the previously claimed urinary dribbling).  The Veteran was given a 30 percent rating for his IBS and a noncompensable rating for his left varicocele and epididymitis.  The effective date for the grant of service connection and the respective disability ratings was March 6, 2002.  The RO said this was the date of claim for the disabilities.

As the Veteran's post-concussion issue had been remanded by the Court to the Board, it was still at the Board in November 2009.  The Veteran, through his attorney submitted additional evidence in support of the issue at that time.  The evidence was a vocational assessment prepared by E. J. Calandra, M.A., CCM, CDMS.  CCM refers to a Certified Case Manager and CDMS refers to a Certified Disability Management Specialist.  Mr. Calandra said he had prepared his assessment at the request of the Veteran's attorney.  He said the question was whether the Veteran's then service-connected disabilities of post-concussion headaches, dysthymia and right mandible fracture prevented the Veteran from securing or following a substantially gainful occupation dating back to March 2002.  He noted he had reviewed the Veteran's claims folder in preparing his assessment.  He listed the Veteran's disabilities and their respective disability ratings, and in the case of the post-concussion headaches, the different dates for the ratings of 10 percent, 30 percent and 50 percent.  

He reviewed the Veteran's period of military service and the head injury sustained in February 1991.  He said the Veteran had been receiving treatment from VA since essentially that time.  

Mr. Calandra referenced the Veteran's statements regarding his disabilities, to include testimony from his hearing on March 12, 2002, [sic].  He also referred to statements from others submitted in 1996 and a VA dental examination in 1996.  He referenced Dr. Hamby's report of October 2000.  In addition, Mr. Calandra cited to findings from the evaluation of Dr. Mulhanna, and the neuropsychological examination by Dr. Shapiro.  There was another neurological evaluation by a physician with the Galen Medical Group, Dr. Horan, of October 2005, that was referenced.  The Veteran's testimony at an RO hearing of September 2006 and the Board hearing of July 2008 was noted.

Mr. Calandra reviewed the Veteran's reported work history.  He said there was a lengthy, but sporadic, work history from 1988 to December 1999.  He also reported on information obtained from an interview of the Veteran in November 2009.  The Veteran reported that his headaches continued to be steady but somewhat random in that he could not predict their onset or level of intensity.  He reported experiencing his three levels of headaches and that the medium headaches that made it difficult to concentrate on anything but the headaches, and the heavy headaches that were completely incapacitating, as occurring 1-3 times per week.  The Veteran contributed his headaches and chronic fatigue as his main contributors as not being able to work.  The Veteran reported receiving treatment from his private physician as needed and was not taking any medications.  Mr. Calandra provided the following summary:

This is the case of a [Veteran's age - mid 30's] individual with a history of post-concussion headaches, Dysthymia, and a right mandible fracture, with the headaches and Dysthymia becoming progressively worse over time to the point where [the Veteran] found it necessary to stop working in any capacity in December 1999 mainly due to incapacitating headaches, memory problems, and difficulty with concentration.  A ten year period of short-lived, sporadic employment with as many as twenty four employers, many resulting in termination and Mr. [redacted] leaving work entirely in December 1999, shows a pattern of the veteran having difficulty maintaining a job over that period of time.  Medical reports just prior to the period in question of March 2002 and following this date, as well as the veteran's self-report are consistent in showing that [the Veteran's] condition had not changed since finding it necessary to leave work in 1999, and has in fact likely deteriorated.  I would point to the reports of [Dr. Hamby] on 5/10/10, [Dr. Mulhanna] dated 10/26/00, and [Dr. Hora] on 10/18/05, as well as the veteran's statements from his testimony on 3/12/02 [sic] and 9/18/06.

Therefore it is my conclusion, within a reasonable degree of vocational certainty, that Mr. [redacted] was unable to secure or follow a substantially gainful occupation due to his service-connected conditions in March 2002 and to the present.  Note that although I have reviewed the entire claim file and considered all of the veterans [sic] other conditions and disabilities, both service-connected and non-service connected, it is my opinion that [the Veteran's] inability to secure or follow a substantially gainful occupation is due solely to his service-connected post-concussion headaches, Dysthymia, and right mandible fracture condition.

* * * * *

Vocational assessment from E. J. Calandra, dated in November 2009.

The Veteran, through his attorney, submitted a NOD with the disability ratings assigned in the November 2009 rating decisions as well as the effective dates for service connection that were established.  It was further noted that the Veteran was seeking entitlement to a TDIU rating and a duplicate copy of the vocational assessment from Mr. Calandra was submitted.  The Veteran requested a DRO informal conference.

The Board remanded the Veteran's claim for a disability rating in excess of 30 percent prior to September 26, 2006, in May 2010.  

The Veteran's attorney submitted a copy of the May 2010 Board remand and the vocational assessment from Mr. Calandra to the RO in May 2010.

The RO wrote to the Veteran in June 2010.  The letter asked that the Veteran complete a VA Form 21-8940, TDIU rating claim, in keeping with actions required by the June 2009 joint motion and Board remand of May 2010.  The letter also provided notice on how to substantiate a claim for a TDIU rating.  

The Veteran's attorney provided a response to the letter in July 2010.  The response included a completed VA Form 21-8940 as well as a statement that no employment information was available from the Veteran's last employer.  

The RO also attempted to obtain treatment records from a "Dr. Charapata" but was unsuccessful.  However, the Board notes that Dr. Charapata was part of the Galen medical office and had performed the GI evaluations of the Veteran.  

The Veteran's attorney submitted a letter to the RO in July 2010.  In pertinent part, the letter advised that the Veteran had no further evidence to submit.  

The Veteran was afforded a VA mental disorders examination in August 2010.  The examiner listed significant non-psychiatric illnesses as post-concussion headaches, IBS, history of chest wall pain, chronic fatigue, and groin/testicular pain.  The Veteran said that he was receiving private treatment for his IBS.  He was not receiving any psychiatric treatment.  The Veteran told the examiner that he continued to get a normal headache on a daily basis, medium headaches up to 4 times a week and a heavy headache once or twice week.  In regard to his IBS he said that his stomach hurt a lot and he frequently had a piercing pain that would last for several minutes.  It did not happen every day but he said if he did not have the pain one day, he would the next day.  The Veteran said he did not think he was depressed but if he was it was related to his medical issues.  The examiner provided a diagnosis of mood disorder due to general medical condition with depressive features.  The Veteran was given a GAF of 60.  The examiner stated that there was not total occupational and social impairment due to the Veteran's psychiatric disability.  

The Veteran was afforded a VA general medical examination in August 2010.  The examination was a review of the current status of the Veteran's service-connected disabilities.  His right mandible fracture and scar of the right mandible were said to be stable with no treatment.  The Veteran's IBS was said to be intermittent with remissions and treatment by a private physician.  In regard to the left varicocele and epididymitis the Veteran said that this was stable at the current time.  The examiner provided a detailed review of a report of symptoms.  As to GU symptoms, the Veteran said he had testicular pain.  In regard to his IBS he said he had a history of diarrhea, constipation, abdominal swelling and regurgitation.  The Veteran's weight was noted as 140 pounds.  Laboratory results for blood tests were reported as within normal limits.  

The examiner provided an assessment of the Veteran's service-connected disabilities on his usual daily activities.  The only disability was a positive finding was the Veteran's post-concussion headaches.  The examiner also provided an assessment of the service-connected disabilities on the Veteran's unemployability.  She stated that none of the service-connected disabilities would impact either physical or sedentary employment.  There was one exception involving IBS where the examiner said there would be no impact as long as there were appropriate bathroom facilities.

Records from W. Smith, M.D. were received in September 2010.  Dr. Smith is actually the Veteran's primary physician at Galen and the records relate to treatment from that group for the period from December 2002 to December 2009.  Many of the records were duplicative of records previously received.  Of note are eleven entries that listed weights for the Veteran.  There was a low weight of 133 pounds in January 2003; however, thereafter the lowest weight was 137 pounds with six of the weights recorded as between 140 and 142 pounds between December 2002 and February 2010.  Many of the records were laboratory or study results based on tests ordered to evaluate the Veteran's various medical complaints.  

Of note was an entry from December 2002 that represented his initial visit with Galen.  The Veteran completed a review of systems where he endorsed change in energy level, problem with sleep, problem with concentration, weight loss/gain, frequent severe headaches, irregular or racing heart beat, frequent indigestion, crampy abdominal pain, and recent change in bowels - constipation or diarrhea.  The Veteran's weight was 140 pounds.

The Veteran's attorney submitted a letter to the RO wherein it was noted that copies of the Veteran's recent VA examinations had been received.  It was further noted that the VA examiner had provided an opinion as to the combined effects of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  A duplicate copy of the private vocational assessment was provided.  

Records were obtained from Galen in October 2010.  The records covered a period from January 2003 to October 2010.  Many of the entries were duplicative of prior records.  Included in the records were the prior reports from Dr. Charapata as well as more recent entries dating from October 2009 to October 2010.  In October 2009 the Veteran was seen for a complaint of blood in his stool.  The Veteran reported intermittent constipation and recent significant straining.  The Veteran also reported having intermittent abdominal discomfort that was mostly relieved with a bowel movement.  He was noted to being holding his weight well (139 pounds).  A review of the prior colonoscopy report from January 2003 noted the presence of internal hemorrhoids.  The assessment at that time was blood in stool, likely due to internal hemorrhoids and IBS, constipation predominant.  Dr. Charapata wrote to the Veteran to inform him of laboratory results in October 2009.  He informed the Veteran that his iron studies were within normal limits but that his hematocrit showed him to be slightly anemic as he had a value of 41.5 and normal was 42-52.  

The Veteran was seen again in December 2009.  He reported bloating symptoms and a fair amount of blood from his rectum.  The Veteran's weight was 142 pounds.  The assessment was blood in stool, question due to internal hemorrhoids, IBS, constipation predominant, and predominant gas bloat symptoms.  Similar symptoms were reported in February 2010.  The Veteran's weight was now 145 pounds.  The assessment was the same as the prior entry and a colonoscopy was scheduled.  The Veteran was seen in May 2010 with a complaint of intermittent lower abdominal distention.  He reported a loss of 8 pounds and some lack of appetite but no early satiety or reflux symptoms.  The Veteran's stools were said to be slightly constipated without melena or hematochezia.  Dr. Charapata said a recent (February 2010) colonoscopy was unremarkable to terminal ileum.  The Veteran's weight was noted as 137 pounds.  The assessment was IBS, constipation predominant, internal hemorrhoids, and bilateral lower quadrant abdominal pain and tenderness, question gut spasm, versus related to constipation, unlikely other.  It was noted that a previous CT scan was negative.  

In September 2010 the Veteran reported a bowel movement every four days or so and significant straining.  There was no melena or hematochezia and minimal reflux symptoms.  The Veteran's weight was 141 pounds.  The assessment was IBS with constipation predominant and periumbilical pain and tenderness.  A CT scan of the abdomen was done in October 2010.  The report said that the Veteran's dieters were nondilated and the bladder was normal.  There was no evidence of pelvic lymphadenopathy.  The report also listed findings of a reversal of the normal relationship of the distal portion of the superior mesenteric vein and superior mesenteric artery.  The report further stated that, given the Veteran's age, this may represent a quiescent bowel malrotation.  All bowel vessels appeared to be normally perfused and there was no evidence of obstruction with normal caliber small bowel and stool in the colon.

The Veteran's attorney submitted an addendum to the original vocational assessment in October 2010.  The Board notes that a further addendum was submitted in November 2010; however, this was to correct an error in how the Veteran's name was listed in the assessment.  The October 2010 report reviewed the findings from the VA examinations of September 2010.  Mr. Calandra said the findings from the VA examinations showed that the Veteran continued to experience frequent headaches, at times of heavy severity that affected his ability to concentrate and due to the excessive hours of sleeping carry out limited activities of daily living. Mr. Calandra said these factors alone would impact the Veteran's ability to maintain consistent work routine or function adequately even in a sedentary occupation.  He stated that the latest medical evaluations were consistent with earlier evidence and would not change his prior opinion that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected conditions as of March 2006, continued to the present time.

The RO wrote to the Veteran in December 2010.  He was advised that the RO continued to work on his claim involving his higher ratings, increased ratings and TDIU.  The Veteran, through his attorney, responded in December 2010 that he had nothing further to submit.  

The RO issued a rating decision that denied entitlement to a TDIU rating in December 2010.  The Veteran's NOD was received in January 2011.  The RO issued a supplemental statement of the case (SSOC) that encompassed the Veteran's post-concussion headaches and the TDIU issue in February 2011.  The Veteran, through his attorney, submitted a letter in February 2011.  The contents of the letter noted it was meant as an appeal of the denial of a TDIU rating.  The Veteran contended that he met the regulatory criteria for a TDIU rating found at 38 C.F.R. § 4.16(a).  He also cited to his private vocational assessment.  The Veteran contended that the vocational assessment, provided by his expert, should be afforded greater probative value than the VA medical opinion (of September 2010).  

Thereafter, the RO issued a SOC, for the TDIU standing alone, in March 2011.  A separate SSOC was issued at that time for the Veteran's service-connected post-concussion headaches.  Another SOC was issued to address the ratings and effective dates for the Veteran's service-connected IBS and left varicocele and epididymitis disabilities in March 2011.

The Veteran, through his attorney, submitted a letter appeal in regard to the SOC for the TDIU issue in March 2011.  A separate appeal letter was submitted in regard to SOC for the service-connected IBS and left varicocele and epididymitis disabilities in April 2011.  The latter appeal requested a video conference hearing.

The Veteran testified at a video conference hearing in August 2011.  The six issues noted on the Title page were identified as the issues on appeal.  The Veteran contended that his service-connected disabilities satisfied the criteria under 38 C.F.R. § 4.16(a) as of March 6, 2002, as they were from a common etiology.  It was further contended that the Veteran's service-connected post-concussion headaches should be rated at the 50 percent level from that same date.  The Veteran also said that his IBS rating should be 30 percent.  The Veteran said that he waived any Veterans Claims Assistance Act of 2000 (VCAA) notice errors.

The Veteran testified as to his injury in service.  He affirmed his various service-connected disabilities and respective disability ratings.  The Veteran testified about his three levels of his headaches.  His normal headaches occurred on nearly a daily basis.  His medium headaches would make it difficult to concentrate on anything but his headaches and these occurred, on average, about every other day.  In regard to his heavy headaches the Veteran reported, as in prior testimony and statements, that they were totally incapacitating.  These occurred about once or twice a week.  The Veteran was asked about how far back he remembered experiencing the heavy headaches.  (Transcript p. 8).  He did not answer the question.  He testified as to how his headaches made it hard for him to work.  The Veteran said that his IBS gave him constant abdominal distress.  He had alternating constipation and diarrhea.  He was asked if his symptoms went back to March 6, 2002, or even earlier and he said they did.  The Veteran's educational background was discussed and his attempts to complete a college degree.  The Veteran said he was forced to drop out due to his headaches and dysthymia.  He had not worked since January 2000 and his last job was with a telemarketing firm.  He answered calls for a bank in response to people calling to get a credit card.  He only worked a week and a half.  He was asked if he reported to his doctors about his heavy headaches in 2002 and he said he had.  

The Veteran's attorney noted that he would question the Veteran in regard to his dysthymia and that the grant of service connection encompassed a range of symptoms to include irritability, concentration impairment, memory loss, sleep disorder, weight loss with loss of appetite and chronic fatigue.  It was noted that the VA examiner from 2007 had said the Veteran had total occupational and social impairment.  The Veteran testified about his different symptoms, especially his sleep disorder and chronic fatigue and how they affected his ability to find work.  He said that his dysthymia and headaches made it impossible for him to take a job.  The Veteran was asked about the frequency of his diarrhea and constipation.  He said that he would have constipation for days at a time.  He would then have a bout of diarrhea that would last for two to three days.  He said it was 5-6 days of constipation and then 2-3 days of diarrhea.  

In regard to his left varicocele and epididymitis the Veteran said he had constant pain in his groin.  He said one of his doctors told him that his constipation contributed to his pain.  The Veteran's attorney contended that the Veteran should be awarded a TDIU rating back to 2002.  He cited to the vocational assessment in support of that contention.

The written argument submitted by the Veteran listed the same issues as on the Title page.  The argument was that the Veteran met the criteria of 38 C.F.R. § 4.16(a) as of March 6, 2002, based on the ratings for post-concussion headaches, dysthymia and right mandible fracture.  It was argued that the disabilities had a common etiology.  It was also argued that the evidence of record supported a 50 percent rating for post-concussion headaches back to March 6, 2002.  In addition, a 30 percent rating for IBS was also argued, although no date for the rating was identified.  The submission included duplicate copies of the vocational assessment, the Veteran's timeline of employment, VA outpatient entries, and VA mental disorders examination of June 2007 with addendums.  




II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).


A.  Increased Rating--Headaches

If the evidence of record supports it, staged evaluations may also be assigned for different periods over the course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the effective date for an increased rating shall be the earliest date as of which it is ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400 (o)(2) (2011).  

The Veteran's service-connected headache disability has been rated under Diagnostic Code 8100.  Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 
percent rating are rated as noncompensable.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  A 30 percent rating is for consideration where the migraine headaches, with characteristic prostrating attacks, occur on an average once a month over last several months.  Finally, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated as 50 percent disabling.  38 C.F.R. § 4.124a (2011).  The Board notes that there has been no change in the criteria used to evaluate migraine headache disabilities during the pendency of the claim.

The Veteran's headache rating was increased to 30 percent, effective as of July 25, 1995, in the rating decision of January 1997.  The effective date was established as of the date of a VA outpatient entry that recorded the Veteran's statement of his experiencing his heavy headaches 2-3 times per week.  As noted above, the Veteran did not appeal this decision.  

The Veteran submitted an informal claim for benefits that was received at the RO on December 20, 1999.  The Veteran said he was seeking an "increase of entitlements" without specifying whether he sought increased ratings for his service-connected disabilities or whether he was referencing his previously denied Persian Gulf issues.  The RO wrote to him in regard to his submission on January 12, 2000.  He was advised he needed to submit additional evidence within one-year of the letter.  The Veteran did submit such evidence that was received at the RO on January 8, 2001.  The evidence, in part, did relate to his service-connected headaches.  

In regard to his headaches the Veteran presented his assessment that his heavy headaches occurred 2-3 weeks per week - at their worst.  He did not provide information as to what constituted the worst period or what frequency the headaches were when not at their worst.  He said the headaches were completely incapacitating and would take 24 hours out of a daily routine.  The neurological evaluation by Dr. Mulhanna noted the Veteran's report of headaches; however, he described them, as per the Veteran's report, as intermittent intense headaches with a duration of 6-8 hours and that they varied from mild to severe 4-5 times per week.  

A review of the VA medical records provided by the Veteran, especially those dated within the period of one-year prior to and after the January 1997 rating decision, does not provide medical evidence of headaches at the level of a 50 percent rating.  An entry from October 1, 1996, noted that the Veteran said his headaches had improved with his heavy headaches occurring once every two weeks.  This is in contrast to the 2-3 per week noted in the July 1995 entry that served as a basis for an increase to 30 percent.  See Young v. Shinseki, 22 Vet. App. 461 (2009); Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005); Muehl v. West, 13 Vet. App. 159 (1999); see also 38 C.F.R. §§ 3.156(b), 20.210 (2011).

The April 2001 SSA decision, and associated records, held that the Veteran's service-connected post-concussion headaches contributed to his overall total disability, although the primary disabilities involved psychiatric diagnoses.  The ALJ noted that the Veteran reported his headaches as his worst problem.  

The Veteran provided another self-report on the severity of his headaches in July 2001.  At this time he said he had incapacitating headaches 2-3 times per week when they were at their worse.  He said he would lose an entire day from the headache and recovery period.  He said that employers were reluctant to hire him knowing that he would miss several days of work per week.  

As noted above, the RO did not address the Veteran's claim until later.  He was afforded a DRO hearing to address the issue of entitlement to a TDIU rating on March 6, 2002.  Based on advice from the DRO, the Veteran submitted a claim that identified his headaches as an issue that was received on March 6, 2002.  The RO subsequently developed his increased rating based on this later submission.

The Board finds that the Veteran submitted an informal claim for an increased rating that was received on December 20, 1999.  He submitted evidence regarding his headaches that was received within one-year of the RO's notice letter to him, thus preserving this date of claim.  

In reviewing the evidence of record, the Board finds that the Veteran submitted evidence to establish entitlement to a 50 percent rating for his service-connected post-concussion headaches as of the date his submission was received on December 20, 1999.  The reports from Dr. Mulhanna and Dr. Shapiro do not provide evidence to show very frequent completely prostrating and prolonged attacks but provide evidence of his having severe or heavy headaches.  The Veteran's lay statement, received on January 8, 2001, does show a definite increase in the frequency of his heavy, or incapacitating headaches.  The Veteran's later statement provided additional evidence of the severe economic inadaptability associated with his severe headaches.  Thus, a 50 percent rating for service-connected post-concussion headaches, effective from December 20, 1999, is granted.  

As indicated in the prior discussion the Board cannot identify evidence that would establish entitlement to the 50 percent rating at an earlier date.

B.  Effective Dates for Service Connection

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011). 

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2011); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the Court, has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998). 

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011). Such a communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. 

IBS

The Board has previously discussed that the Veteran submitted an informal claim for undefined disabilities associated with his service in the Persian Gulf War that was received on December 20, 1999.  He had previously been denied service connection for five specific illnesses in September 1997 because he failed to report for a VA examination and the evidence of record did not support a grant at the time.

The RO wrote to the Veteran in January 2000 and informed him of the prior denial of the five issues and further informed him he needed to submit evidence to support a claim within a one-year period.  The Veteran submitted a statement listing multiple symptoms in January 2001.  These included pressure pain, cramps, diarrhea and constipation, loss of bowel control and a change in metabolism.  A VA examination report from September 1996 had recorded GI-related complaints from the Veteran and said they were compatible with a likely diagnosis of IBS.  

No action was taken on the Veteran's submission until he provided his "claim" that was received on March 6, 2002.  

The Veteran was afforded a VA examination in October 2009.  At that time, the examiner related the Veteran's IBS to subjective symptoms experienced in service.  Service connection was established in November 2009.  With an effective date of March 6, 2002, the date of claim.

Although the initial submission in December 1999 did not define specific issues, the Veteran responded to the RO's request in that regard in January 2001.  This was within the one-year period noted by the RO.  The Board finds that the Veteran submitted a claim that encompassed his IBS disability that was received on December 20, 1999.  The evidence supports a grant of service connection for IBS as of that date.  

Left Varicocele and Epididymitis

As noted with the discussion of an effective date for service connection for IBS, the Veteran submitted an informal claim for disabilities related to undiagnosed illness that was received on December 20, 1999.  He provided the first evidence of symptoms related to a GU disorder with his submission of symptoms that he submitted in January 2001.  At that time, the issue involved post-void dribbling.  As with the IBS issue, no action was taken on the submission.

The Veteran was afforded a VA examination in October 2009.  The examiner related the diagnosed left varicocele and epididymitis to the Veteran's military service.  Service connection was established in November 2009.  The RO established service connection from the date of the "claim", March 6, 2002.

As with the IBS issue, the Veteran had a pending urinary issue with his submission of December 20, 1999.  The Board finds that service connection is in order from the date of this submission.  Thus, service connection for left varicocele and epididymitis is established as of December 20, 1999.

C.  Higher Rating for IBS

The Veteran's claim for a higher evaluation for his disability of IBS is an original claim that was placed in appellate status by a NOD expressing disagreement with an initial rating award.  As such, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

VA regulations provide, for purposes of evaluating conditions involving the digestive system in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2011).

The Board notes that the Veteran has made multiple statements about his weight and that he believes he sustained a significant weight loss since service.  The Board also notes that many of the healthcare providers have listed weight loss in a past medical history or as a current problem.  However, the objective evidence of record demonstrates that the Veteran entered the National Guard in 1989 at 121 pounds and trying to gain weight.  He reached 132 pounds on entering active service in December 1990.  There are no STR entries to show a weight greater than 143 pounds, if that was a correct weight.  The Veteran's active duty weight entries are otherwise in the mid-135 pound range.  This is the same general weight recorded in multiple VA and private treatment entries from 1994 to the present.  Thus, there is no basis to conclude that the Veteran had a baseline weight of 160 pounds in light of the overwhelming medical evidence documenting his weight measurements.  Accordingly, there is no basis to conclude that he suffered from either a substantial or minor weight loss as defined during the pendency of this appeal.

Another point is that the Board recognizes that there were changes to the diagnostic criteria used to rate several digestive disorder disabilities in May 2001.  See 66 Fed. Reg. 29,486-29,489 (May 31, 2001).  The change was effective as of July 2, 2001.  The change added the above provision regarding weight change and changed the rating criteria for disabilities involving injuries of the liver, cirrhosis of the liver, malignant neoplasms of the digestive system, benign neoplasms, chronic liver disease without cirrhosis and hepatitis C.  Neither the prior rating criteria, nor changes made as of July 2001, provide a different outcome in considering the disability rating for the Veteran's service-connected IBS disability.

As noted, 38 C.F.R. § 4.114 governs the ratings for the digestive system.  The regulation provides that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  The regulation provides that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  The Veteran's IBS disability comes under the reach of this regulation.  

The Veteran's IBS disability has been evaluated under Diagnostic Code 7319.  38 C.F.R. § 4.114 (2011).  Diagnostic Code 7319 is used to evaluate disabilities involving irritable colon (bowel) syndrome.  The Veteran's current disability rating is 10 percent which is applicable when there are moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation is the maximum schedular evaluation available under this diagnostic code.  It is assigned for symptoms that involve severe diarrhea or alternative diarrhea and constipation with more or less constant abdominal distress.

As noted, the Veteran submitted lay evidence that he experienced symptoms of pressure pain, cramps, diarrhea and constipation, loss of bowel control and a change in metabolism in January 2001.  The Veteran was hospitalized for treatment of gastroenteritis in November 2001.  

VA treatment records note that the Veteran was evaluated for GI-related complaints in November 2002.  He had a barium enema at that time with a possible abnormality.  The records from Galen, to include those from Dr. Smith, show that the Veteran reported symptoms of frequent indigestion, crampy abdominal pain, and recent change in bowels - constipation or diarrhea in December 2002.  He underwent a colonoscopy in January 2003 to further evaluate the findings of the VA barium enema.  A treatment entry from that time noted that the Veteran had functional diarrhea and bilateral lower quadrant pain.  The entries further document a more comprehensive evaluation for complaints of GI distress beginning with an entry from March 15, 2007.  Moreover, there was a gap in GI-related treatment entries from February 2003 to March 2007.  The assessment from Dr. Charapata was that the Veteran had persistent abdominal pain, with loose stools and weight loss.  The entries reflect ongoing evaluation of constant complaints of constipation, diarrhea, abdominal pain, and evaluation of blood in the stools through October 2010.  The treatment included several abdominal CT scans and an EGD study.  

A VA general medical examination of June 2003 said that a prior diagnosis of IBS accounted for the Veteran's digestive complaints although the report did not contain much information in that regard.  A problem list of constipation was noted.  

The Veteran has testified as to his alternating constipation and diarrhea at several hearings.  

Upon review of the evidence the Board finds that the Veteran's IBS meets the criteria for a 30 percent rating as of the treatment entry from Dr. Charapata of March 15, 2007.  This represents documented medical evidence of a change in the severity of the Veteran's disability.  The level of symptomatology was sustained as demonstrated in the treatment entries that extended in 2010.  The evidence of record prior to that date is consistent with frequent episodes of bowel disturbance with abdominal distress and a 10 percent rating.  The Veteran had some periods of pain and/or abdominal stress.  He did have constipation and diarrhea but not to the extent reported after March 2007.

As noted above, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board has considered other diagnostic codes for application in this case; however, no other diagnostic code reflects the Veteran's predominant disability picture as well as the rating criteria for IBS.  In that regard, he does not have an ulcer or hernia, he does not have a disability involving the peritoneum.  There is no service-connected disability of the liver and his symptoms have not been related to his liver.  The Veteran has not had surgery to warrant consideration of a postgastrectomy rating.  No disability involving the gall bladder has been identified.  The Veteran does not have dysentery or ulcerative colitis, peritonitis, or any type of neoplasm.  In summary, the Veteran's disability has been diagnosed as IBS on multiple occasions and is the predominant GI disability.

D.  Higher Rating for Left Varicocele and Epididymitis

The same principle for possible staged ratings applies to the Veteran's initial disability rating for his service-connected left varicocele and epididymitis disability. 

The Veteran's disability has been evaluated under Diagnostic Code 7525 for disabilities involving chronic epididymo-orchitis.  38 C.F.R. § 4.115b (2011).  Diagnostic Code 7525 provides that this condition is to be rated according to the criteria for urinary tract infections.  A 10 percent rating is warranted when the condition requires long-term drug therapy, one to two hospitalizations per year and/or intermittent intensive management.  A rating of 30 percent is warranted when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.  If there is poor renal function, then the condition should be rated as renal dysfunction.  

The Veteran's disability has been rated at the noncompensable level from the date of claim that was established by the RO, March 6, 2002.  Although the specific rating criteria does not provide for a noncompensable disability rating, VA regulations allow for such a rating where the requirements for a compensable disability rating have not been met.  38 C.F.R. § 4.31 (2011).

As noted, the Veteran's initial GU-related claim initially involved his complaint of post-voiding dribble based on his submission in January 2001.  He did not have evidence of a varicocele or epididymitis until the records from Plaza Urology Group were obtained.  Those records reflect an initial visit on August 27, 2007, with a complaint of testicular/groin pain over the previous 1 1/2 months.  The Veteran underwent evaluation and treatment, to include with medications, through May 2009.

The Board has considered the Veteran's lay statements and testimony; however, the objective evidence of record does not demonstrate an increase in severity of the disability until reported in the private treatment records with treatment initiated in August 2007.  Those records show that the Veteran met the criteria for a 10 percent rating under either long-term therapy or intermittent intensive management.  In affording the Veteran reasonable doubt, the Board finds that the effective date for the increase, in light of his reported symptoms in August 2007, is June 1, 2007.  This accounts for the 1 1/2 month of reported symptoms noted on the initial evaluation in August 2007.  The evidence of record does not demonstrate an identifiable increase in symptoms that meet the criteria for a 10 percent rating prior to that date.  

There is no indication in the record that the Veteran experiences recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Therefore, a higher rating is not warranted.  

E.  Extraschedular Consideration

The Board has also considered whether the Veteran's disabilities are so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

In this case, the schedular criteria are adequate to address the Veteran's level of disability for his disabilities of post-concussion headaches, IBS and left varicocele and epididymitis.  The Board recognizes that the Veteran's post-concussion headache disability represents a severe disability as indicated by the 50 percent rating now assigned.  However, the rating criteria for this particular disability incorporates a factor specifically related to economic inadaptability.  A 50 percent rating reflects severe inadaptability.  The Veteran has been monitored over the years for his headaches but received little actual treatment.  He has tried several medications to reduce his symptoms but has remained nearly medication free during the duration of his claim.  The Veteran's headaches disability, along with other service-connected and nonservice-connected disabilities has resulted in his being unemployable.  The rating criteria contemplate his level of disability and economic impairment.  

The Veteran's IBS disability symptomatology is also contemplated by the rating criteria and the staged rating provided by the Board.  The Veteran has a history of symptoms and a distinct change in symptomatology wherein he sought medical treatment to address his symptoms in 2007.  The change in symptomatology is reflected in the higher rating assigned.  The Veteran's left varicocele and epididymitis were not actually identified as disabilities, despite the early grant of service connection.  A post-void dribbling served as the threshold claim.  The treatment records documented a clear presentation of symptoms later in the appeal and those symptoms are addressed by the rating criteria.  More importantly, the Veteran's level of disability is certainly within the rating criteria for the staged higher rating.

The Board acknowledges that the Veteran has been determined to be unemployable by SSA since December 1999 and, according to SSA records provided to VA, the disability determination was based on the service-connected and nonservice-connected psychiatric disabilities as well as the Veteran's service-connected post-concussion headaches.  VA is not bound by determinations made by SSA; moreover, such a determination of disability still does not render the rating schedule inadequate in this Veteran's case.  

There is nothing unusual in the Veteran's specific case of complaints of how his disabilities affect him or his symptoms that makes the rating schedule inadequate to address his disabilities.  In light of this finding there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

F.  TDIU

Total disability is considered to exist when there is any impairment, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service- connected disability, or rated at 70 percent for two or more service-connected disabilities with at least one disability rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment may be held to exist, on a facts found basis, such as a sheltered workshop.  Factors to be considered include the veteran's education and employment history.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2011) (age is not a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran was granted entitlement to SSA disability benefits in April 2001.  The determination sheet cited to a primary disability as affect or mood disorders and his secondary disability as anxiety related disorders.  Those disorders were identified as PTSD, a nonservice-connected disability, and anxiety.  The decision also listed the Veteran's service-connected headaches as contributing to his disability status.

The Veteran was not granted service connection for his dysthymia until the rating decision of September 2007.  The grant of service connection and the 30 percent rating was effective as of March 6, 2002.  This grant also encompassed the Veteran's issues of, in part, memory loss and chronic fatigue.  The initial grant of service connection for IBS and left varicocele and epididymitis was also effective from that date.  The Veteran's combined service-connected disability ratings satisfied the criteria found at 38 C.F.R. § 4.16(a).

The Veteran has given testimony and provided statements that he had difficulty in sustaining employment due to time missed from his headaches, his inability to concentrate or remember things and his chronic fatigue.  The Veteran's private vocational assessment reviewed the evidence of record and cited to the overall impact of the Veteran's dysthymia and headaches and concluded that they rendered him unemployable as of March 2002.

The Board has reviewed the evidence of record and finds that it does show that the Veteran's combined service-connected disabilities do prevent him from obtaining and maintaining substantially gainful employment.  The claim for an entitlement to a TDIU rating is granted.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting benefits beyond those already established in this decision.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The Board notes that 38 C.F.R. § 3.102 was amended in August 2001, effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 eliminated the reference to submitting evidence to establish a well-grounded claim and did not amend the provision as it pertains to the weighing of evidence and applying reasonable doubt.  Accordingly, the amendment is not for application in this case.

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

As noted, in light of the finding by the Board that the Veteran had a claim for his headaches, IBS, and left varicocele and epididymitis pending since December 1999, his claim was received prior to the enactment of the VCAA.  However, the Veteran was provided with multiple notice letters based on the Veteran's submission of January 2001.  These included notice on how to establish service connection for pending issues as well as how to establish entitlement to increased and/or higher ratings.  

VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for IBS and a urinary disorder was granted and an effective date and disability rating was assigned in the rating decision on appeal.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, The Veteran, through his attorney, stated that he waived any VCAA notice errors at the time of his video conference hearing in August 2011.  This statement was repeated in the written submission provided after the hearing.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claim has been obtained.  His STRs were of record.  VA records were also identified by the RO and obtained.  Private records were obtained and the Veteran submitted medical evidence and lay statements in support of his claim.  The Veteran was afforded multiple VA examinations in the development of his claim.  These examination reports contain sufficient evidence by which to evaluate the Veteran's service-connected disabilities in the context of the rating criteria and entitlement to a TDIU rating.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran had hearings with the DRO and two Board hearings in the development of his case.  His case was remanded for additional development in December 2008 and May 2010.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is unaware of any such evidence.


ORDER

Entitlement to a 50 percent rating for service-connected post-concussion headaches is granted from December 20, 1999, subject to the laws and regulations governing the payment of monetary benefits.

An effective date of December 20, 1999, is granted for service connection for IBS.

An effective date of December 20, 1999, is granted for service connection for left varicocele and epididymitis.

From December 20, 1999, to March 15, 2007, a rating in excess of 10 percent for service-connected IBS is denied.

From March 15, 2007, a 30 percent rating for service-connected IBS is granted, subject to the laws and regulations governing the payment of monetary benefits.

From December 20, 1999, to June 1, 2007, a compensable rating for service-connected left varicocele and epididymitis is denied.

From June 1, 2007, a 10 percent rating for service-connected left varicocele and epididymitis is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU rating is granted, subject to the law and regulations governing the payment of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


